Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP technical specification 38.214 in view of 3GPP technical document R1-1909273.
Technical specification 38.214 teaches scheduling a shared data channel. 38.214 does not teach utilizing a same TCI state for multiple bandwidth parts. R1-1909273 teaches utilizing a same TCI state for multiple bandwidth parts. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of 38.214 to incorporate the known technique of utilizing one TCI for multiple bandwidth parts as taught by R1-1909273 in order to obtain the predictable result of lowering signaling overhead.
The combination teaches:

1. A method of receiving, by a user equipment (UE), a physical downlink shared channel (PDSCH) in a wireless communication system (PDSCH is decoded, 5.1.5., 38.214), the method comprising: 
	receiving configuration information related to the PDSCH, wherein Transmission Configuration Indicator states (TCI states) related to the PDSCH are configured based on the configuration information (each TCI state contains parameters related to the PDSCH, 5.1.5, 38.214); 
	receiving a message representing an activation of the TCI states based on the configuration information (TCI states based on PDSCH, 5.1.5), wherein a specific component carrier (CC) related to the activation is indicated based on the message (TCI field schedules the component carrier, 5.1.5 38.214); 
	receiving downlink control information (DCI) scheduling the PDSCH (DCI for determining PDSCH, 5.1.5, 38.214); and 
	receiving the PDSCH based on the DCI, wherein, based on the message (DCI for determining PDSCH, 5.1.5, 38.214), specific TCI states among the TCI states based on the configuration information are activated for the specific CC (MAC-CE activates same TCI state for all active BWPs, R1-1909273), 
	wherein, based on the DCI, one of the specific TCI states is indicated, wherein, based on that specific frequency domains related to the activation of the TCI states based on the configuration are determined based on the message (MAC-CE activates same TCI state for all active BWPs, R1-1909273): 
	the specific TCI states are activated for the specific frequency domains, the specific frequency domains are based on at least one of a plurality of CCs or a plurality of bandwidth parts (BWPs), and the specific frequency domains are determined based on a list which is pre- configured via a higher layer signaling (MAC-CE activates same TCI state for all active BWPs, R1-1909273).

2. The method of claim 1, wherein the message is based on a medium access control- control element (MAC CE) (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

3. The method of claim 1, wherein the pre-configured list is based on one of a plurality of candidate lists (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

4. The method of claim 2, wherein the specific TCI states are related to all or some of the specific frequency domains (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

5. The method of claim 4, wherein based on TCI states configured in the specific frequency domains fully overlapping the specific TCI states, respectively, the specific TCI states are activated for the specific frequency domains (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

6. The method of claim 4, wherein based on TCI states configured in one frequency domain of the specific frequency domains partially overlapping the specific TCI states, the specific TCI states are activated for a frequency domain related to a transmission of the message among the specific frequency domains (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

7. The method of claim 2, wherein the specific TCI states are based on all or some of the TCI states indicated by the message (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

8. The method of claim 7, wherein, for a frequency domain configured with TCI states including all of the TCI states indicated by the message among the specific frequency domains, all of the TCI states indicated by the message are activated (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

9. The method of claim 7, wherein, for a frequency domain configured with TCI states including some of the TCI states indicated by the message among the specific frequency domains, some of the TCI states indicated by the message are activated (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

10. The method of claim 9, wherein based on the specific TCI states being based on some of the TCI states indicated by the message, some of the TCI states indicated by the message are mapped to a plurality of states related to a transmission configuration indication field of the DCI based on a pre-configured pattern (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

11. The method of claim 10, wherein the pre-configured pattern is a pattern in which some of the TCI states indicated by the message are repeated in a specific order based on a TCI state ID (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

12. A user equipment (UE) receiving a physical downlink shared channel (PDSCH) in a wireless communication system, the UE comprising: 
	one or more transceivers; 
	one or more processors configured to control the one or more transceivers; and 
	one or more memories operably connected to the one or more processors, wherein the one or more memories store instructions, based on being executed by the one or more processors, performing operations, wherein the operations comprise: 
	receiving configuration information related to the PDSCH (PDSCH is decoded, 5.1.5., 38.214), wherein Transmission Configuration Indicator states (TCI states) related to the PDSCH are configured based on the configuration information (each TCI state contains parameters related to the PDSCH, 5.1.5, 38.214); 
	receiving a message representing an activation of the TCI states based on the configuration information based on the configuration information (each TCI state contains parameters relacted to the PDSCH, 5.1.5, 38.214), wherein a specific component carrier (CC) related to the activation is indicated based on the message; receiving downlink control information (DCI) scheduling the PDSCH (TCI field schedules the component carrier, 5.1.5 38.214); and 83Attorney Docket No.: 20211-0652001 Client Ref.: OPP-2020-0395-PC-US; LGE Ref.: 20ASL1964PC01US02 
	receiving the PDSCH based on the DCI (DCI for determining PDSCH, 5.1.5, 38.214), wherein, based on the message, specific TCI states among the TCI states based on the configuration information are activated for the specific CC (MAC-CE activates same TCI state for all active BWPs, R1-1909273), wherein, based on the DCI, one of the specific TCI states is indicated, wherein, based on that specific frequency domains related to the activation of the TCI states based on the configuration are determined based on the message (MAC-CE activates same TCI state for all active BWPs, R1-1909273): 
	the specific TCI states are activated for the specific frequency domains, the specific frequency domains are based on at least one of a plurality of CCs or a plurality of bandwidth parts (BWPs), and the specific frequency domains are determined based on a list which is pre- configured via a higher layer signaling (MAC-CE activates same TCI state for all active BWPs, R1-1909273).  

13. A base station transmitting a physical downlink shared channel (PDSCH) in a wireless communication system, the base station comprising: 
	one or more transceivers; one or more processors configured to control the one or more transceivers; and 
	one or more memories operably connected to the one or more processors, wherein the one or more memories store instructions, based on being executed by the one or more processors, performing operations, wherein the operations comprise: 
	transmitting configuration information related to the PDSCH, wherein Transmission Configuration Indicator states (TCI states) related to the PDSCH are configured based on the configuration information (each TCI state contains parameters related to the PDSCH, 5.1.5, 38.214); 
	transmitting a message representing an activation of the TCI states based on the configuration information (each TCI state contains parameters related to the PDSCH, 5.1.5, 38.214), wherein a specific component carrier (CC) related to the activation is 84Attorney Docket No.: 20211-0652001 Client Ref.: OPP-2020-0395-PC-US; LGE Ref.: 20ASL1964PC01US02 indicated based on the message (TCI field schedules the component carrier, 5.1.5 38.214);
	 transmitting downlink control information (DCI) scheduling the PDSCH (DCI for determining PDSCH, 5.1.5, 38.214); and 
	transmitting the PDSCH based on the DCI, wherein, based on the message, specific TCI states among the TCI states based on the configuration information are activated for the specific CC (MAC-CE activates same TCI state for all active BWPs, R1-1909273), wherein, based on the DCI, one of the specific TCI states is indicated, wherein, based on that specific frequency domains related to the activation of the TCI states based on the configuration are determined based on the message (MAC-CE activates same TCI state for all active BWPs, R1-1909273): 
	the specific TCI states are activated for the specific frequency domains, the specific frequency domains are based on at least one of a plurality of CCs or a plurality of bandwidth parts (BWPs), and the specific frequency domains are determined based on a list which is pre- configured via a higher layer signaling (MAC-CE activates same TCI state for all active BWPs, R1-1909273).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this office action is utilized to demonstrate the state of the art at the earliest effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463